DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the remarks and amendments filed on 6/17/22. Claim 4 has been canceled. Claims 1, 10, and 13 have been amended. Claims 1-3 and 5-20 are pending rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mokhtari USPA_20140374670_A1 in view of Wang USPA_20180201800_A1.
1.	Regarding Claims 1, 5, 10, Mokhtari discloses a nanoparticle ink (Title) comprising: 2 - 15 wt.% of an aqueous binder selected from the group consisting of a polyvinyl alcohol (about 11 to 25% polyvinyl alcohol; Abstract; Paragraph (0052); Claim 1); a metal nanoparticle (a stabilized silver nanoparticle; silver nanoparticles in the ink composition may be about 10 weight percent to about 80 weight percent; Abstract; Paragraph [0034); Claim 1 ); and an aqueous solvent (dissolution in a solvent; Abstract). And finally, one or more polar protic solvents are selected from the group consisting of water and an alcohol (polyvinyl alcohol; Abstract), wherein the composition has a viscosity of 2 to 40 centipoise (a viscosity of from about 2 cps to about 200; Paragraph (0062); Claim 3).
2.	Although Mokhtari discloses using a silver nanoparticle, it does not disclose using the claimed nanoparticle.
3.	Wang discloses ink compositions (Title) that can comprise solvents (Abstract) and silica nanoparticles (Claims 12 and 13) having a particle size of less than or equal to 50 nm (paragraph 0107) and can have a concentration within the instantly claimed range of 1-15 wt% (paragraph 0116). Finally, Wang discloses that said silica nanoparticles provide greater resistivity and moreover gives the ability to tune the resistivity of films suitable for use in electronic applications (paragraph 0267).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the ink composition, of Mokhtari, by using the silica nanoparticles in the disclosed concentration and particle size, of Wang. One of ordinary skill in the art would have been motivated in doing so in order to tune the resistivity of its coating for its electronic applications (Mokhtari: paragraph 0001-0003, 0069, 0075). As such, the afore-described composition will correspond to the claimed dielectric coating.
5.	Regarding Claim 2, Mokhtari in view of Wang suggests the dielectric coating composition of claim 1, and Mokhtari further discloses wherein the aqueous binder comprises polyvinyl alcohol (about 11 to 25% polyvinyl alcohol; Mokhtari Abstract; Paragraph [0052); Claim 1) having a weight average molecular weight of 8,000 to 13,000 (a molecular weight (Mw) of from about 10,000 to about 600,00 Daltons; Mokhtari Paragraph (0052]).
6.	Regarding Claim 3, Mokhtari in view of Wang suggests the dielectric coating composition of Claim 1, and Mokhtari further discloses wherein the binder comprises polyvinyl alcohol (about 11 to 25% polyvinyl alcohol; Abstract; Mokhtari Paragraph (0052); Claim 1) having a weight average molecular weight of 30,000 to 55,000 (a molecular weight (Mw) of from about 10,000 to about 600,00 Daltons; Paragraph (0052]).
7.	Regarding Claim 6, Mokhtari in view of Wang suggests the dielectric coating composition of claim 1, and Mokhtari further discloses wherein the composition has a viscosity of 50 to 300 centipoise (a viscosity of from about 2 cps to about 200; Paragraph (0062); Claim 3) suitable for gravure (Paragraph (00661) or flexographic printing (Paragraph (00661).
8.	Regarding claim 7, Mokhtari in view of Wang suggests the dielectric coating composition of claim 1, and Mokhtari further discloses wherein the composition has a viscosity of 2 to 40 centipoise (a viscosity of from about 2 cps to about 200; Paragraph (0062]; Claim 3) suitable for ink jet printing (Paragraph (0066]).
9.	Regarding claim 8, Mokhtari in view of Wang suggests the dielectric coating composition of claim 1, and Mokhtari further discloses wherein the solvent comprises one or more polar protic solvents (polyvinyl alcohol as a solvent; Abstract).
10.	Regarding claim 9, Mokhtari in view of Wang suggests the dielectric coating composition of claim 8, and Mokhtari further discloses wherein the one or more polar protic solvents are selected from water and an alcohol (polyvinyl alcohol; Abstract).
11.	Regarding Claim 11, Mokhtari in view of Wang suggests the substrate is selected from the group consisting of metal, plastic (Paragraph (00681), glass (Paragraph (00681), ceramic (Paragraph (0068]), paper (Paragraph [00681), textile (Paragraph (00681), fabric (Paragraph (0068]), and any combination thereof.
12.	Regarding claim 12, Mokhtari in view of Wang suggests the substrate of claim 11, and Mokhtari further discloses wherein the substrate and the cured coating are flexible (flexible plastic film, fabric or paper substrate on which the nanoparticle ink is cured; a flexible plastic substrate; Paragraphs (0036), (0066], (0068], (00781).
13.	Regarding claim 13, 14, Mokhtari in view of Wang suggests the method of claim 13, and Mokhtari further discloses wherein the printing comprises inkjet printing (Paragraph [00681]), the inorganic nanoparticle is selected from the group consisting of Si0(2) (Paragraph [00781] having a particle size of less than 50 nm (particle sizes of from about 1 nm to about 100 nm; Paragraphs [0031], [00781] and alumina (Paragraph [00781]) having a particle size of less than 50 nm (particle sizes of from about 1 nm to about 100 nm; Paragraphs [0031), [00781), and the dielectric coating (Paragraph [00781) composition has a viscosity of 2 to 40 centipoise (a viscosity of from about 2 cps to about 200; Paragraph [0062]; Claim3).
14.	Regarding Claim 15, Mokhtari in view of Wang suggests the method of claim 13, and Mokhtari discloses further comprising: curing the composition using thermal energy (heating the deposited composition at a temperature at about 200 degrees C; Paragraphs [0069], [00701).
15.	Regarding Claim 16, Mokhtari in view of Wang suggests the method of claim 15, and Mokhtari further discloses wherein curing comprises heating the substrate (Paragraphs (0069], (00701) to a temperature of 120 degrees C to 150 degrees C for 0.1 minute to 30 minutes (heating to a temperature from about 100 degrees C to about 140 degrees C; Paragraphs [0069], (00701).
16.	Regarding Claim 17, Mokhtari in view of Wang suggests the dielectric coating composition of claim 1, and Mokhtari further discloses wherein the aqueous binder is selected from the group consisting of polyvinyl alcohol (about 11 to 25% polyvinyl alcohol; Abstract; Paragraph [0052]; Claim 1) having a weight average molecular weight of 8,000 to 13,000 (a molecular weight (Mw) of from about 10,000 to about 600,00 Daltons; Paragraph (00521), and polyvinyl alcohol (about 11 to 25% polyvinyl alcohol; Abstract; Paragraph [0052]; Claim 1) having a weight average molecular weight of 30,000 to 55,000 (a molecular weight (Mw) of from about 10,000 to about 600,00 Daltons; Paragraph (0052]).
17.	Regarding Claim 18, Mokhtari in view of Wang suggests the method of claim 13, and Mokhtari further discloses wherein the substrate comprises metal, plastic (Paragraph (00681), glass (Paragraph (00681), ceramic (Paragraph (0068]), paper (Paragraph (0068]), textile (Paragraph [00681), fabric (Paragraph (00681), or any combination thereof.
18.	Regarding Claim 19, Mokhtari in view of Wang suggests the dielectric coating composition according to claim 1, and Mokhtari further discloses an e-textile (an electronic printed paper or fabric; Abstract; Paragraphs (0001], (00681) comprising: at least one conductive trace formed by a particle-free conductive ink (forming and fabricating conductive traces; Abstract; Paragraph (0003]); and at least one insulating layer deposited (Paragraphs (0065]. (00661) by the dielectric coating composition (Paragraph (00781), wherein the at least one insulating layer may be positioned over, under, or both over and under the at least one conductive trace (forming and fabricating conductive traces; the insulating layer, the gate electrode, the semiconductor layer, the source electrode, and the drain electrode are in any sequence as long as the gate
electrode and the semiconductor layer both contact the insulating layer; Abstract; Paragraphs [0003). (00761).
19.	Regarding Claim 20, Mokhtari in view of Wang suggests thee-textile of claim 19, and Mokhtari further discloses wherein the a-textile (an electronic printed paper or fabric; Abstract; Paragraphs (0001), [0068]) functions as a sensor (Paragraph (00031), an electrode (Paragraph (0075)), a circuit (Paragraph (0002)), an interconnect (Paragraph (0075)), an electromagnetic radiation absorber, a light (Paragraph (0075)), an antenna (Paragraph (0075)), a resistive heating element, a switch, a battery, or any combination thereof.
Response to Arguments
Applicant’s arguments, filed 6/17/22, with respect to the rejection(s) of all claim(s) Mokhtari USPA_20140374670_A1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mokhtari USPA_20140374670_A1 in view of Wang USPA_20180201800_A1.
Applicants state: “Applicant points out that none of the listed polymers include an aqueous binder. Rather, as supported by the Declaration under Rule 132 made by Robert Swisher, the polymeric films listed by Mokhtari as useful for insulating materials include polymers that are not soluble in water unless significantly modified. Accordingly, Mokhtari does not teach or reasonably suggest the dielectric coating comprising the aqueous binder of the instant claims, i.e., a polyvinyl alcohol, a cellulose, or a hydrogel.”
The Examiner respectfully submits that Mokhtari discloses using examples of polyvinyl alcohol derivative resins such as polyvinyl butyral resins (PVB) include those resins manufactured under the trade name S-LEC.TM. (Sekisui Chemical Company) and BUTVAR.RTM. (paragraph 0053) which are known to be aqueous binders. See for example paragraph 0057 of USPA_20020061394_A1 and column 4, lines 47-54 of USPN_4810463.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        September 12, 2022